ORNEY    GENERAL
                      ~~TICXAS




Honorable W. Lee OfDaniel
Governor of Texas
Austin, Texas
Dear Governor 'OtDanicl:      Opinion No, O-3111
                              Re: Duration of the term of
                                  office of a member of
                                  the Board of Examiners of
                                  Land Surveyors under Arti-
                                  cle 5268 of the R.C.S.
          We beg to acknowledge receipt of your letter of
January 31, 1941, propounding for a legal opinion the abova-
captioned question.
          The statutes, Artiole 5268, et seq., governing the
creation and functioning of the Board of Examiners of Land
Survevors, nowhere orovided the term of offioe for the mem-
bers of such Board.
          The matter, therefore, is controlled by Section
30, Article XVI of the Constitution, whioh declares:
          "The duration of all offioes not fixed by
     this Constitution shall never exceed two years; o o 9"
          So that, you are accordingly advised that such
members hold for a term of two years, at which tSme the
office becomes vacant so far as concerns the right and
power to appoint a successor to such officer.
          What we hake said has noreferenoe to the Commis-
sioner of the Land Offloe, who is by the statute made~.a
member of the Board. The Commissioner~s servioes in this
connection are ex officio his office of Commissioner of the
General Land Office -- merely added duties -- and his holding
as a member of the Board is nowise to be considered as the
holdingof an office or position of honor, trust or profit,
witnin the constitutional provisions against dual office-
holding,
                                  Very truly yours,
OS-MR-og                      ATTORNEY GENERAL OF TEXAS
Approved Feb. 1‘2,1941        s/ Ooie Speer
s/Gerald C. Mann              BY             Ocie Speer
Attorney General of Texas                     Assistant